Title: To Alexander Hamilton from Oliver Wolcott, Junior, 21 December 1798
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Phila. Decr. 21. 1798
Dear Sir

I have recd. your favour of the 20th. with Twenty Dollars. The sum I lent you was Thirty Dollars. Yesterday I sent you a small bill which you forgot to pay. No Consul can be recd. at present.
The result of all the enquiries which I have been able to make is, that a small sum, might be raised by the gradual sale of 7½ ⅌ Cent Stock at par but that there can be no certainty, that a Loan would immediately be filled, for the sum we want under 8 ⅌ Cent.

If among your acquaintances you discover any circumstances to vary this opinion be pleased to inform me soon.
I am respectfully yrs

Oliv Wolcott.
A Hamilton Esqr

